PER CURIAM.
The trial court’s order rendered May 31, 1996, denying Zinnermon’s motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.800(a) is affirmed. Zinnermon filed his notice of appeal of the order on Juné 21,1996. On July 1,1996, the trial court entered an order denying Zinner-mon’s motion for rehearing, which included a ground not alleged in his prior motion for postconviction relief. He wishes us now to review the July 1, 1996, order denying his motion for rehearing.
The trial court was without jurisdiction to enter the order since it was divested of jurisdiction in the matter upon Zinnermon’s filing of the notice of appeal on June 21. Hudson v. Hofmann, 471 So.2d 117 (Fla. 2d DCA), rev. denied, 480 So.2d 1294 (Fla.1985). Accordingly, while we do not review that order, Zinnermon may raise the new issue by a proper posteonviction motion.
Affirmed.
DANAHY, A.C.J., and CAMPBELL and BLUE, JJ., concur.